Citation Nr: 0127296	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  97-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1957.

This appeal arose from a July 1996 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  This case was then remanded by the Board of 
Veterans' Appeals (Board) in July 1998 for additional 
evidentiary development.  The denial of this claim was 
continued in September 2000.  In September 2001, the veteran, 
his wife and his daughter testified before the undersigned at 
a personal hearing conducted in Washington, D.C.  


FINDING OF FACT

The veteran currently suffers from chronic obstructive 
pulmonary disease (COPD) which increased in severity during 
his period of service.


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably existed prior to service 
and the presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The veteran's preexisting asthma was aggravated by his 
period of service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.306(a), (b) & (c) 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 3.159).  Specifically, 
the RO has afforded the veteran comprehensive VA examinations 
during the pendency of this appeal and has obtained the 
pertinent treatment records referred to by the veteran.  The 
veteran has also been provided the opportunity to present his 
case at a personal hearing held before the undersigned in 
September 2001.  The VA's duty to notify the veteran of the 
evidence necessary to substantiate his claims has also been 
met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  The RO 
informed him of the need for such evidence in the statement 
of the case and various supplemental statements of the case 
sent to him and his representative.  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (2001).

The veteran's service medical records included the report of 
the December 1955 entrance examination, which noted mild 
asthma.  A chest x-ray was negative.  On November 19, 1956, 
he reported with complaints of coughing up blood.  He stated 
that he had coughed continuously since the age of 4, but he 
denied ever coughing up blood before.  A history of bronchial 
asthma was noted.  On November 11, 1956, he was admitted with 
a diagnosis of suspect bronchiectasis.  He noted that his 
cough usually occurred only at night and was accompanied by a 
small amount of sputa.  Three days prior to this admission he 
had noted blood streaking one night's sputa.  He commented 
that he had had asthma since infancy.  He smoked two to three 
packs of cigarettes per day.  The physical examination found 
occasional sonorous rales bilaterally and a suggestion of 
harsh breath sounds.  A chest x-ray obtained on November 23 
was normal.  A bilateral bronchogram done on December 4 was 
also normal.  The diagnosis was observation for 
bronchiectasis.  At the time of his November 1957 separation 
examination he offered no complaints about his lungs and a 
chest x-ray was negative.

The veteran was afforded a VA examination in November 1958.  
He made no complaints about his lungs and a chest x-ray was 
negative.  There was equal aeration of both lung fields with 
no evidence of infiltration lesions.  

In October 1990, the veteran was hospitalized for the 
treatment of a pneumothorax.  It was noted that this 
condition was the result of chronic lung disease.

Between January 17 and 30, 1996, the veteran was hospitalized 
at a VA facility after suffering a spontaneous pneumothorax.  
He had originally been treated at a private facility but had 
left against medical advice due to concerns about costs; at 
the time of that admission, he had been experiencing flu-like 
symptoms and chest pain.  When he arrived at the VA hospital 
he still had a chest tube in place.  His medical history was 
significant for COPD and a pneumothorax in 1990 secondary to 
a chest trauma.  The examination of his lungs showed 
scattered expiratory wheezes throughout all lung fields, as 
well as increased diameter of the chest.  He underwent a 
thoracotomy with decortication and replacement of the chest 
tubes.  After the chest tubes were removed there was no 
recurrence of the pneumothorax.  The following month, he was 
re-hospitalized at a private facility where he was treated 
with a closed chest thoracotomy tube for a serious 
spontaneous left-sided pneumothorax.  He was noted to have a 
long history of severe underlying lung disease, to include 
COPD and emphysema.

The veteran was admitted to a VA facility in April 1997.  At 
the time of admission, he reported experiencing shortness of 
breath.  He had also had a yellow sputum production for three 
days and increased dyspnea on exertion.  His medical history 
included COPD; a pneumothorax in 1990 and 1996; and a tobacco 
history of greater than 50 pack years (he quit in 1994).  The 
examination noted that his lungs were clear to auscultation 
bilaterally, with mildly decreased breath sounds in the right 
apex with mild A to E changes.  He displayed equal fremitus 
bilaterally.  The chest x-ray showed no acute process, no 
pneumothorax or effusion and hyperaeration of the lungs.  The 
diagnosis was COPD with acute exacerbation with bronchitis.  
He was re-hospitalized at a VA facility between June and July 
1997.  His history of severe COPD was noted, as was his use 
of home oxygen (with which he was not compliant).  He had 
just returned to work; while opening the hood of a truck, he 
felt sharp right-sided pleuritic chest pain with shortness of 
breath and diaphoresis.  He was found to have a large right-
sided pneumothorax.  His lungs displayed positive air entry 
bilaterally with positive expiratory wheezing and decreased 
breath sounds.  The pneumothorax was treated with a chest 
tube.

In July 1997, the veteran submitted several statements from 
friends and family.  They all indicated that he had had a 
mild cough prior to service, but that it was much worse after 
his return from service.  It was indicated that, after his 
return from service, he would cough so hard that he would 
pass out.

On July 14, 1997, the VA's Chief of Pulmonary Care submitted 
a statement in which it was noted that the veteran suffered 
from severe COPD, for which he required continuous oxygen 
therapy.  It was then stated that

When he entered service he had a history of asthma.  
During his service in the Navy he was exposed to a 
variety of materials which may have exacerbated his 
pulmonary disease including asbestos and jet fuel.  
According to family and friends his asthma became 
significantly worse after his time in the Navy.

It is my opinion that more likely than not, his 
lung disease was worsened by his military exposures 
and has contributed to his current respiratory 
disability.

In August 1997, the veteran was hospitalized following 
another pneumothorax.  He was admitted after complaining of a 
right-sided dull pain, shortness of breath and typical 
yellow-green sputum.  The examination of the chest revealed 
bibasilar decreased breath sounds, with no breath sounds on 
the right in an apical localized small area.  There were 
wheezes and rhonchi throughout.  

The veteran's personnel records were obtained, which showed 
that he had served aboard several Naval vessels.  The service 
department indicated in October 1998 that there was no way to 
determine to what extent the veteran may have been exposed to 
asbestos.  The specifications for Naval vessels at the time 
that he served required heated surfaces to be covered with 
insulating material and it is entirely possible that material 
containing asbestos was used.  The various things that needed 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators and heaters.  The veteran's 
military occupational specialty was airman and the 
probability was that any exposure he would have had would 
have been minimal.  It was concluded that a positive 
statement as to whether or not he had been exposed could not 
be made.

The veteran was afforded a VA examination in March 1999 (this 
was not conducted by a pulmonologist).  He was noted to have 
severe COPD and he was on both Prednisone and home oxygen.  
He complained of a yellowish sputum and shortness of breath 
at all times.  The pulmonary function tests (PFTs) showed an 
obstructive rather than a restrictive pattern (a restrictive 
pattern was more likely in asbestos exposure).  It was 
concluded that he did not have findings consistent with 
asbestos exposure on the PFTs.  His history of asthma pre-
dated his service.  An April 2000 addendum to this 
examination noted that it was at least as likely as not that 
the patient's asthma was aggravated in service.  A June 2000 
addendum again stated that it was at least as likely as not 
that the veteran's COPD was aggravated during service by 
exposure to asbestos-containing material.
The veteran was afforded another VA examination by a 
pulmonologist in August 2000.  He noted that he had started 
to smoke at the age of 17; he smoked 1/2 a pack per day.  He 
now suffered from very severe COPD.  As a consequence, he had 
recurrent pneumothoraces which ultimately resulted in a 
lobectomy to prevent recurrences.  There was no evidence of 
restrictive disease or asbestosis on the PFTs.  There was 
also no clinical evidence of asbestosis.  Asthma had been 
present at the time of his entry onto active duty, but no 
indication of reversible airway component was seen on his 
current PFTs.  The examiner noted that he could not comment 
on whether or not the asthma had gotten worse in service.  

The veteran, his wife and his daughter testified at a 
personal hearing before the undersigned in September 2001.  
He testified that the Navy had been aware of his asthma at 
the time that he had entered service.  He stated that his 
duties included painting and cleaning, training as a 
firefighter and loading ammunition onto aircraft.  He 
indicated that he had been exposed to fuels.  He noted that 
he had had trouble with his lungs in service, to include 
coughing up blood, for which he sought treatment.  He 
indicated that he had tried to seek treatment at a VA 
facility within one year of his separation from active duty 
but that they had refused to see him; he then went to a 
private doctor (whose records are no longer available) where 
he was treated with antibiotics for what was diagnosed as 
walking pneumonia.  He stated that since service, he has had 
17 pneumothoraces for which he had to have surgery.  He 
stated that his longest period of employment after service 
was with General Motors; his primary responsibility was 
painting cars, but he said that he always wore a mask while 
performing this function.  He also noted that he had had 
asthma before service, which had been manifested by trouble 
breathing and a heavy feeling in the chest.  He continued to 
have these symptoms during and after service.  His wife 
reiterated that the veteran had lung problems after service, 
and that he would cough so hard at times that he would pass 
out.  She also stated that he had been diagnosed with walking 
pneumonia after his discharge.  This was confirmed by the 
testimony of the veteran's daughter.  

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran suffered from asthma prior to 
service.  This condition was noted at the time of his 
December 1955 entrance examination.  A careful review of the 
evidence of record indicates that this condition was 
aggravated by his period service, resulting in his currently 
diagnosed COPD.  The record contains numerous statements from 
family and friends that suggested that his symptoms of 
coughing and difficulty breathing were much worse following 
his release from the service.  Moreover, the record contains 
an opinion from the VA Chief of Pulmonology rendered in July 
1997, who treated the veteran, which stated that it was more 
likely than not that the veteran's lung disease had been 
worsened by his military exposure to various substances, to 
include asbestos and jet fuels.  A March 1999 VA examination 
and the April and June 2000 addendums to that examination 
also indicated that the veteran's inservice exposure to 
asbestos and other materials exacerbated his asthma.  The VA 
examination performed in August 2000 did not contain an 
opinion as to possible inservice aggravation of the 
preexisting asthma.  However, it did not contradict the 
opinions already of record.  While there is some indication 
that the veteran may have been exposed to asbestos in 
service, there is no suggestion in the clinical record that 
the veteran currently suffers from asbestosis.  In fact, this 
disease was ruled out by the VA examinations conducted in 
March 1999 and August 2000.  However, after carefully 
reviewing the evidence of record, and after resolving any 
doubt in the veteran's favor, it is found that entitlement to 
service connection for a lung disease, diagnosed as COPD, is 
warranted.

As a consequence, service connection for a lung disease, 
diagnosed as COPD, has been established.  


ORDER

Service connection for a lung disease, diagnosed as COPD, is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

